The Honorable Will Feland Prosecuting Attorney P.O. Box 423 Lonoke, AR 72086
Dear Mr. Feland:
This is in response to your request for an opinion regarding the minutes of a city council meeting and financial reports presented at the meeting.  You have asked the following specific question in this regard:
     Is there any statutory prohibition that would preclude the minutes of the previous meeting and the financial report being adopted without anything being recited orally as to what they contain?
A review of statutory authority governing city council proceedings reveals no provision prescribing rules of procedure with respect to the reading of the minutes.  It has been stated that the governing body may, in that event, adopt its own regulations and rules of procedure.  And in the absence of rules prescribed by statute or adopted by the governing body, the general parliamentary law prevails.  62 C.J.S. Municipal Corporations 400(a) (1949).
It must therefore be initially determined whether the particular city council in question has adopted governing rules of procedure. If so, those rules will be controlling.  General parliamentary law must, in the alternative, be consulted. A review of Robert's Rules of Order (1973 Ed.) indicates that the customary order of business includes a reading of the minutes of the previous meeting and their approval.  Robert's Rules of Order, p. 86.  However, it appears that the reading may be dispensed with by a two-thirds vote.
It must be noted in response to your question regarding the financial report that we find no statutory provision mandating the reading of this report.  All applicable provisions should, however, be consulted to assure compliance with filing and publication requirements.  See A.C.A. 14-58-901 — 902 and14-59-116.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.